Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.
2.	This action is responsive to the communication filed on 9/20/21.  Claims 1, 10 and 19 have been amended. Claims 4-5, 7, 13-14, 16, 21-34 and 36 have been cancelled. Claims 1-3, 6, 8-12, 15, 17-20 and 35 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7	Claims 1-3, 6, 8, 10-12, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over IWAKI in view of Rafii et al (U.S. 8836768 B1 hereinafter, “Rafii”).
8.	With respect to claim 1,
IWAKI discloses
receive, from one or more sources, a contextual data regarding a user’s situation, the user’s situation comprising a location of the user;
correlate the contextual data and a user data comprising one or more images of the user interacting with a physical object while the user is at the location, wherein the contextual data and the user data are correlated to establish a correlation between the user being at the location and at least one interaction with the physical object;
determine, based at least on the correlation, at least one recommended action to be taken by the user, wherein the at least one recommended action is determined based at least on a current situation of the user corresponding to the user’s situation in the contextual data, and wherein the at least one recommended action comprises the at least one interaction with the physical object while a current location of the user corresponds to the location included in the contextual data; and
provide the at least one recommended action to the user (IWAKI col. 7 line 27 – col. 8 line 52, col. 9 lines 4-23 and Figs. 7-9 e.g. (54)  An example of an agent which supports the user's activity will be mainly described in a case where the user's visual function has declined because of visual trouble (glaucoma, etc.). (55)  It is assumed that the target is navigation from the user's home A to a coffee shop B which is a destination.  At this time, the user's desire is indicated via user's voice to issue the target.  In this case, the target detection evaluation module 31 inputs a sound signal, and the voice is recognized as a command to thereby detect the target.  In another method of setting the target, in a case where the command is more directly input, for example, navigation+target destination (coffee shop B) is selected from a command menu or the like in the user information providing device 20. (56) With regard to the target indicated by the user, the activity plan module 321 plans as a schedule an action group for the user to reach the coffee shop B which is a destination from the home A which is the user's present location.  For example, this action group includes the following: walk to an elevator hall in the fourth floor of the existing apartment house; press an elevator down button in the elevator hall; wait for the elevator to come; get in the elevator, and press a ground-floor button in the elevator; move from the fourth floor to the ground floor by the elevator; get off the elevator; find a road L1 directly leading from the vicinity of the elevator; move straight to the east by 100 m along the road L1 (about 160 steps on foot by the user); turn right in an intersection C1; move straight to the north by 300 m along a road L2 (about 500 steps on foot by the user); find the coffee shop B on the left; and enter the coffee shop B. The action plan comprising the above action group is planned as the schedule.  (57)    The actions planned in this manner are provided to the user via the user information providing device 20.  For example, a way to the coffee shop B which is the destination, and the user's present location are provided with respect to the user.  For examples it is proposed that the user should turn right in the intersection C1.  On the road L2, a rough distance to the destination (coffee shop B) is indicated.  (58)    On the other hand, the user reaction evaluation module 323 monitors the user's target achievement degree using the sensor group 10 attached to the user or the sensor group 10 disposed in the environment based on a signal obtained from the sensor group 10, and the module also monitors a situation where the user is.  Examples of the sensor group 10 attached to the user include a binocular stereo camera, stereo microphone, GPS sensor, pedometer, position estimating beacon and the like.  That is, the sensor group 10 is selected which is required for monitoring the target achievement degree with respect to the activity planned by the activity plan module 321, and degree of progress of the activity is monitored by a signal from the sensor group 10.  For example, to measure the degree of progress of the travel to the destination, information is utilized such as a global position by a GPS sensor, and an estimate distance by the accumulated number of steps calculated by the pedometer. (59) Another important function of the user reaction evaluation module 323 is monitoring of an environment where the user is, and the user's situation.  That is, the sensor group 10 is further disposed with respect to the user in such a manner as to monitor the user's environment or situation.  Examples of the sensor include a wide-angle stereo camera for observing the user's view field, stereo microphone, gyro for estimating the user's position/posture, accelerometer, pedometer.  A sensor or the like is usable which inputs detailed information of environmental situation change or local environment while communicating with a beacon or the like disposed in the environment.  That is, the wide-angle stereo camera and the stereo microphone are modules which detect obstacles and the like in front of the user.  More specifically, a three-dimensional map of a space in the user's walking range is reconstructed in real time by the stereo camera.  Moreover, when there is an obstacle hindering the walking in the three-dimensional map in the user's predicted walking range, this effect is informed with respect to the user via the user information providing device 20.  By this information, the user reaction evaluation module 323 also informs this effect with respect to the activity plan module 321 in the form of activity degree and re-plan request in a case where there is a trouble in carrying out the user's future planned activity, and the activity plan module 321 re-plans the activity plan with respect to the target set by the target detection evaluation module 31.  When the activity cannot be re-planned in such a manner as to achieve the target, this effect is informed with respect to the user.  For example, when a front part of a route is under construction, and the user cannot pass through the part, another route is re-planned. (64) Moreover, a stereo speaker 21 configuring a part of the user information providing device 20 is attached to the vicinity of the user's ear in the stem portion of the eyeglass-type frame.  The information can be provided in the form of sound to the user by the stereo speaker 21.  Furthermore, a small display 22 similarly configuring a part of the user information providing device 20 is attached to a front portion of the eyeglass-type frame within the user's view field.  When the information is visually provided via the small display 22, various information can be supplied to the user.  The small display 22 also has a function of outputting an image picked up by the right or left camera module 11R, 11L, visual information such as character and icon information is superimposed upon the image captured in this manner, and information may be superimposed in the form of addition to an object detected in a camera view field. (65) Furthermore, although not especially shown, a gyro sensor or an accelerometer may be added to this eyeglass frame in such a manner as to correct vibration of the image captured by the right/left camera accompanying user's movement [as
receive, from one or more sources, a contextual data (e.g. planned schedule) regarding a user’s situation, the user’s situation comprising a location of the user (e.g. the user's present location … gyro for estimating the user's position/posture, accelerometer, pedometer … detailed information of environmental situation change or local environment; referring to the instant applicant’s specification [0046] … accelerometers configured to measure aspects of the user's movement; GPS sensors configured to determine a location of the user; motion sensors configured to measure movement within a certain area);
correlate the contextual data (e.g. planned schedule) and a user data comprising one or more images (e.g. image) of the user (e.g. user in Figs. 7-9) interacting with a physical object (e.g. there is an obstacle hindering the walking in the three-dimensional map in the user's predicted walking range) while the user is at the location, wherein the contextual data (e.g. planned schedule) and the user data are correlated to establish a correlation between the user being at the location and at least one interaction with the physical object (e.g. obstacle);
determine, based at least on the correlation, at least one recommended action to be taken by the user, wherein the at least one recommended action is determined based at least on a current situation of the user (e.g. there is an obstacle hindering the walking in the three-dimensional map in the user's predicted walking range) corresponding to the user’s situation in the contextual data (e.g. planned schedule), and wherein the at least one recommended action (e.g. re-plan the activity plan) comprises the at least one interaction with the physical object while a current location of the user corresponds to the location included in the contextual data; and
provide (e.g. informed) the at least one recommended action to the user]).
Although IWAKI substantially teaches the claimed invention, IWAKI does not explicitly indicate
the physical object depicted in the one or more images.
Rafii teaches the limitations by stating
correlate the contextual data and a user data comprising one or more images of the user interacting with a physical object while the user is at the location, wherein the contextual data and the user data are correlated to establish a correlation between the user being at the location and at least one interaction with the physical object depicted in the one or more images ((Rafii col. 7 lines 30-33, col. 39 lines 51-54, col. 40 line 66 – col. 41 line 19, Claim 11 and Figs. 12A-B e.g. [col. 7 lines 30-33] (23) FIG. 12A depicts use of the present invention and gestures to elicit information while viewing a display combining real world images and compass-GPS obtained data labels, according to embodiments of the present invention; and [col. 39 lines 51-54] (152) FIG. 12A depicts an embodiment in which glasses system 40 is augmented with a GPS-compass module 58 that in addition to knowing the user's (x,y,z) coordinates on earth, also knows the direction the user's glasses are facing. [col. 40 line 66 – col. 41 line 19] With reference to the embodiment of FIG. 12A and FIG. 12B, given the direction glasses 30 are facing and the user's real-world location, pointed-to building 180 has been identified as "IMIMTEC, INC.  HQ" as part of the imagery 85 viewable on display 80.  The software application being executed by glasses system 40 may, if the user continues to point at the same building for a time, perhaps one or two seconds, display user-viewable information as to the nature of the business of Imimtec, Inc.  While pointing at the building, the user may make a zoom gesture with a finger (or with fingers, and/or thumb), perhaps moving the finger toward the building in to enlarge imagery 85 as seen in display 80 for that location.  If the user were to point to the adjacent street 182 in the viewed imagery, glasses system 40 software could provide and display a label identifying the street name, here "SUFFIELD AVE." on imagery 85 as viewed on display 80.  If the user continued to point at the street for a time, perhaps a second or two, a label showing the approximate street number could appear for user viewing on display 85.  These are but several examples of applications implementable with embodiments of the present invention. [Claim 11] An eye glasses wearable system enabling an unadorned user-object to communicate using gestures made in (x,y,z) space with an eye glasses wearable electronic device coupleable to a display having a display screen whereon user viewable imagery is displayable, the system including: an eye glasses system including an optical acquisition system operable to capture image data of said unadorned user-object within a three-dimensional hover zone, said optical acquisition system including at least two two-dimensional cameras;  means for defining within said three-dimensional hover zone an interaction subzone including at least one z0 plane disposed intermediate a plane of said display screen and a plane at a maximum z-distance beyond which unadorned user-object gestures need not be recognized by said electronic device;  means for processing captured image data representing an interaction of said unadorned user-object with at least a portion of said interaction subzone to produce three-dimensional positional information of a detected said interaction;  means for using processed captured said three-dimensional positional data and for determining at least one of (i) when in time, and (ii) where in (x,y,z) space said unadorned user-object first interaction occurred [as
correlate the contextual data (e.g. information as to the nature of the business of Imimtec, Inc.) and a user data comprising one or more images (e.g. images) of the user interacting (e.g. interaction) with a physical object (e.g. object - building) while the user is at the location, wherein the contextual data (e.g. information as to the nature of the business of Imimtec, Inc.) and the user data are correlated to establish a correlation between the user being at the location (e.g. GPS) and at least one interaction (e.g. interaction) with the physical object (e.g. object) depicted in the one or more images (e.g. images)];  means for identifying a gesture being made by said unadorned user-object;  and means for generating and coupling at least one command to said display, said command having at least one characteristic selected from a group consisting of (I) said command causes altering at least one aspect of said viewable imagery, and (II) said command causes alteration of a state of said display regardless of whether an altered said state is user viewable).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of IWAKI and Rafii, to provide the capability of selecting the information in accordance with the user's tastes and which provides advice concerning intellectual stimuli and living habits (IWAKI col. 1 lines 31-43). 
9.	With respect to claim 2,
	IWAKI further discloses wherein the contextual data comprises data detected by at least one sensor in a vicinity of the user (IWAKI col. 7 line 27 – col. 8 line 52, col. 9 lines 4-23 and Figs. 7-9 e.g. sensor).
10.	With respect to claim 3,
	IWAKI further discloses wherein the contextual data comprises data received from a mobile terminal associated with the user (IWAKI col. 7 line 27 – col. 8 line 52, col. 9 lines 4-23 and Figs. 7-9).
11.	With respect to claim 6,
	IWAKI further discloses
wherein the at least one recommended action is further determined based at least on the physical object being in proximity to the user (IWAKI col. 7 line 27 – col. 8 line 52, col. 9 lines 4-23 and Figs. 7-9).
12.	With respect to claim 8,
	IWAKI further discloses wherein the at least one recommended action is provided to the to the user by at least displaying a notification to the user (IWAKI col. 7 line 27 – col. 8 line 52, col. 9 lines 4-23 and Figs. 7-9).
13.	Claims 10-12. 15 and 17 are same as claims 1-3, 6 and 8 and are rejected for the same reasons as applied hereinabove.
14.	Claims 19-20 are same as claims 1-2 and are rejected for the same reasons as applied hereinabove.

15.	Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being obvious by IWAKI in view of Rafii, and further in view of Allen et al (U.S. 2013/0073423 A1 hereinafter, “Allen”).
16.	With respect to claim 9,
Although IWAKI and Rafii combination substantially teaches the claimed invention, they do not explicitly indicate wherein the recommended action comprises the user bringing the physical object to a destination associated with the user’s current situation.
Allen teaches the limitations by stating wherein the recommended action comprises the user bringing the physical object to a destination associated with the user’s current situation (Allen [0086] e.g. For another example, a user-performed process can include a packing for a vacation and the items can include suggested items to bring on the vacation (e.g., cloths, toothbrush, sunscreen, etc.)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Allen’s teaching would have allowed IWAKI and Rafii combination to easily add item associated with a user-performed process to a universal list (Allen [00045).
17.	Claim 18 is same as claim 9 and is rejected for the same reasons as applied hereinabove.

18.	Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being obvious by IWAKI in view of Rafii, and further in view of Friendet al (U.S. 2013/0073423 A1 hereinafter, “Friend”).
19.	With respect to claim 9,
Although IWAKI and Rafii combination substantially teaches the claimed invention, they do not explicitly indicate wherein the recommended action comprises the user bringing the physical object to a destination associated with the user’s current situation.
Friend teaches the limitations by stating wherein the recommended action comprises the user bringing the physical object to a destination associated with the user’s current situation (Friend [0064] e.g. For example, when packing for a trip, if a user types "pack" then all the sub-items the user had for "pack" in the past are automatically suggested for his/her list so he/she does not have to retype or remember them again.  And, packing items other people whose list authoring surfaces are associated with the present user (e.g., the user's social network) may be exposed to the present user via his/her LAS UI 120.  This may use search to process the many existing tasks of the present user or of other associated users).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Friend’s teaching would have allowed IWAKI and Rafii combination to provide automatic capture and population of task and list items in an electronic task (Friend [0005]).
20.	Claim 18 is same as claim 9 and is rejected for the same reasons as applied hereinabove.

21.	Claim 35 is rejected under 35 U.S.C. 103(a) as being obvious by IWAKI in view of Rafii, and further in view of Shaashua.
22.	With respect to claim 35,
Although IWAKI and Rafii combination substantially teaches the claimed invention, they do not explicitly indicate wherein the physical object is configured to communicate with the apparatus via a network, and wherein the apparatus communicates with the physical object in order to determine that the object is in proximity to the user.
Shaashua teaches the limitations by stating wherein the physical object is configured to communicate with the apparatus via a network, and wherein the apparatus communicates with the physical object in order to determine that the object is in proximity to the user (Shaashua Abstract, [0047] – [0058], [0084] – [0087], [0138] – [0139], [0144], [0156]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Friend’s teaching would have allowed IWAKI and Rafii combination to provide automatic capture and population of task and list items in an electronic task (Friend [0005]).

Response to Arguments
23.	Applicant’s remarks and arguments presented on 9/20/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
24.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
25.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 6, 2021